Title: To Thomas Jefferson from Thomas Barclay, 26 May 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Cadiz 26 May 1786

Inclosed you have an account of the Cost of some Spanish Books which were not to be procured at Madrid and which Mr. Carmichael orderd to be purchased here for you. I have paid 127 Dollars and 18 Ryals for them and placed them in the hands of Messieurs Lyonnis & Belleu to be shipd on a vessel bound to Rouen to the Care of Mr. Anthy. Garvey of that place who will send them Forward to you at Paris. There are 19 Vols. in Quarto and in octavo, and I sincerely wish them safe to you. Of this Date I have valued on you for 750 livres in Favor of John  Richards, which please to Honor and beleive me Dear Sir Your Very obed servt.,

Thos. Barclay

